Citation Nr: 0820074	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  05-36 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1966 to 
July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

As the appeal of the veteran's claim for an initial rating in 
excess of 50 percent for post-traumatic stress disorder 
emanates from the veteran's disagreement with the initial 50 
percent rating assigned following the grant of service 
connection, the Board has characterized the claim as for a 
higher initial rating, in accordance with Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claim for an initial rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).

Review of the veteran's claims file reflects that the veteran 
has received ongoing treatment for his PTSD from the Aleda E. 
Lutz VA Medical Center (VAMC) in Saginaw, Michigan.  The most 
recent records of this treatment present in the claims file, 
however, are dated in June 2004.  Also present in the claims 
file are several letters from the veteran's treating 
therapists at the Detroit Vet Center in Detroit, Michigan, 
the latest of which is dated in April 2005.  These letters 
indicate that the veteran has been receiving weekly 
individual and group therapy at the Vet Center for his PTSD 
since September 2001, and they give a brief overview of the 
types of PTSD symptoms for which the veteran is being 
treated.  However, no records of any such treatment at the 
Vet Center have been associated with the claims file.  

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically in the claims file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the 
identified VA medical records may have a bearing on the 
veteran's claim on appeal, any records associated with the 
veteran's treatment at the Saginaw VAMC at any time from June 
2004 to the present, as well as any treatment records from 
the Detroit Vet Center from September 2001 to the present, 
must be sought.

A review of the veteran's claims file also reveals that he 
was awarded Social Security Administration (SSA) disability 
benefits in February 2006.  No such records are present in 
the claims file, however.  As records associated with the 
veteran's SSA award could be relevant to the claim on appeal, 
any available medical or other records associated with the 
veteran's reported SSA disability benefits award should be 
obtained and associated with the veteran's claims file.  The 
Board notes that once VA is put on notice that the veteran is 
in receipt of SSA benefits, VA has a duty to obtain the 
records associated with that decision.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

The Board acknowledges that the veteran submitted the 
evidence relating to his award of SSA benefits following 
certification of the veteran's appeal by the RO to the Board 
in November 2005.  This evidence was received by the Board in 
December 2006.  The Board notes, however, that the veteran, 
through his representative, waived initial RO consideration 
of this evidence in writing and requested that the Board 
review the newly submitted evidence in the first instance.  
See 38 C.F.R. § 20.1304 (2007).  The originating agency 
should nevertheless consider this evidence on remand.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain 
any additional pertinent evidence not 
currently of record. The veteran should 
also be invited to submit any pertinent 
evidence in his possession, and the 
originating agency should explain the 
type of evidence VA will attempt to 
obtain as well as the type of evidence 
that is his ultimate responsibility to 
submit.  

2.  Any available medical records must 
be sought pertaining to the veteran's 
treatment at the Saginaw VAMC from June 
2004 to the present, as well as any 
available medical records from the 
veteran's treatment at the Detroit Vet 
Center from September 2001 to the 
present.  The procedures set forth in 
38 C.F.R. § 3.159(c) (2007) regarding 
requesting records from Federal 
facilities must be followed.  All 
records and/or responses received 
should be associated with the claims 
file.

3.  Any medical or other records relied 
upon by SSA in awarding benefits should 
be sought.  The procedures set forth in 
38 C.F.R. § 3.159(c) (2007) regarding 
requesting records from Federal 
facilities must be followed.  All 
records and/or responses received 
should be associated with the claims 
file.

4.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claim on appeal should be re-
adjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal is not 
granted, the veteran and his 
representative must be furnished a 
supplemental statement of the case 
(SSOC) and afforded the appropriate 
time period for response before the 
claims file is returned to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

